DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US 2013/0208600 (hereinafter Campbell), in view of Liang et al. US 2014/0189447 (hereinafter Liang).

Regarding claim 1, Campbell teaches an apparatus, comprising a processing element [Campbell ¶8, processor] configured to cause a wireless device [Campbell, Figure 1, ¶8 and ¶15, wireless UE] to: 

determine that a first code block of the first transport block passed a cyclic redundancy check for the first code block [Campbell (the CRC (320) for a code block (such as 318) of the transport block 300 of Figures 3-4 are processed and the code block is decoded and the corresponding CRC for the code block is verified/passed ¶25)]; and
provide packet data from the first code block of the first transport block to a radio link control layer of the wireless device based at least in part on the first code block of the first transport block passing the cyclic redundancy check for the first code block (Campbell teaches that the decoded and verified data, such as the data block mentioned above, will be sent to the RLC of the UE based on the decoding/verification that occurs as illustrated in Campbell’s Figures 1-2 & 4). 
While Campbell does in fact teach that the transport block does have a corresponding CRC, it does not explicitly teach the limitation comprising to further determine that the first transport block failed a cyclic redundancy check for the first transport block.
 However, Liang teaches an apparatus to determine that the first transport block failed a cyclic redundancy check for the first transport block [Liang, ¶3-¶6 & ¶8-¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, indicating that a UE may receive transport blocks comprising code blocks and performing CRC checks for both the CB and TB are performed with the teachings of Liang, indicating that the TB may be determined to have failed its CRC check. The resulting .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang as applied to claim 1 above, and further in view of Vajapeyam et al. US 2016/0261382 (hereinafter Va).

Regarding claim 2, the combination of Campbell, in view of Liang teaches the apparatus of claim 1, wherein the processing element is further configured to cause the wireless device to: 
provide an indication that the packet data from the first code block is associated with a transport block that failed a cyclic redundancy check (Liang teaches wherein the there is an indication provided that the service data/packet data from the CB is associated with a TB that failed a CRC/check code [Liang, ¶3, ¶6 and ¶8; CB CRC and TB CRC are performed and if the TB CRC fails a retransmission for the failed service data (for the CB and TB association) instruction is produced (which notes the indication that the packet data from the first CB is associated with a TB CRC failure)]) but it does not explicitly teach that the indication is to the radio link control layer. 
However Va teaches wherein the indication is to the radio link control layer [Va, ¶63 (data of transport blocks that are unsuccessfully received are reported as an indication to the RLC entity)]. 
	It would have been obvious to one of ordinary skill in the art before the effective time of the invention to combine the teachings of Campbell, in view of Liang, indicating a CBs of a TB may be received and successfully CRC checked and decoded, with the teachings of Va, indicating that the data of TBs that are unsuccessfully received are reported to the RLC entity as an indication. The resulting benefit of the combination would have been the ability to assist in scheduling retransmissions of the unsuccessfully received data.

s 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang as applied to claim 1 above, and further in view of LIU et al. US 2019/0182809 (hereinafter LIU).

Regarding claim 3, the combination of Campbell, in view of Liang teaches the apparatus of claim 1, wherein the packet data from the first code block comprises at least a portion of a first radio link control protocol data unit (Campbell, indicates that the flow of data through the protocol stack may comprise the RLC higher layer processed data flowing to the UL-SC module/CPRI which formulates the RLC processed data units into transport blocks [Campbell, ¶16], wherein the transport block may include a plurality of code blocks (CBs) [Campbell, ¶4 and ¶25]]), but it does not explicitly reference the data of the RLC module as the RLC PDU which is then processed through the MAC and PHYSICAL entities to create the code block comprising the RLC PDU.
However, LIU teaches wherein the packet data from the first code block comprises at least a portion of a first radio link control protocol data unit [LIU, Figures 2 and 7, ¶230-¶233]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang, indicating the communication of a transport block that comprises at least one code block further comprising data, with teachings of LIU, indicating that the data of the code block comprises at least a portion of a first RLC PDU. The resulting benefit of the combination would have been the ability to segment RLC PDUs for transmission over a wireless communication medium using a code block that is CRC checked to increase the reliability of wirelessly communicated RLC PDUs. 

Regarding claim 4, the combination of Campbell, in view of Liang and LIU teaches the apparatus of claim 3, wherein the processing element is further configured to cause the wireless device to: 

provide packet data from the second code block of the first transport block to a radio link control layer of the wireless device based at least in part on the second code block of the first transport block passing the cyclic redundancy check for the second code block [See Campbell Figure 4, wherein the second CB of the transport block once verified is sent to the RLC]. 

Regarding claim 6, the combination of Campbell, in view of Liang and LIU teaches the apparatus of claim 4, wherein the packet data from the second code block comprises at least a portion of a second radio link control protocol data unit [LIU Figure 7 (right side), shows that a second code block comprises at least a portion of a second RLC PDU.] 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang and LIU as applied to claim 4 above, and further in view of Zheng et al. WO 2018/033069 (hereinafter Zheng).

Regarding claim 5, Campbell, in view of Liang and LIU, teaches he apparatus of claim 4, while LIU makes it abundantly clear that the RLC PDUs are processed and encoded into several CBs, wherein at least one of the CBs is considered a second CB as per Figures 2 and 7 of LIU, but it does not teach wherein the packet data from the second code block comprises at least a portion of the first radio link control protocol data unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang and LIU indicating the communication of a transport block that comprises at least one code block further comprising data, with teachings of Zheng, indicating that the data of the second code block comprises at least a portion of the first RLC PDU. The resulting benefit of the combination would have been the ability to segment RLC PDUs for transmission over a wireless communication medium using a code block that is CRC checked to increase the speed and reliability of wirelessly communicated RLC PDUs. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang as applied to claim 1 above, and further in view of Shin et al. US 2009/0313516 (hereinafter Shin).

Regarding claim 8, the combination of Campbell, in view of Liang teaches the apparatus of claim 1, wherein the processing element is further configured to cause the wireless device to: 
provide transport blocks (first and subsequent TBs) to the RLC layer of the wireless device [Campbell,  Figures 1-2 and 4 (the decoded and CRC verified transport block is sent to the RLC as illustrated in the figures)], but it does not explicitly recite the reception of a second transport block received subsequent to the first transport block.

determine that the second transport block passed a cyclic redundancy check for the second transport block [Shin, ¶29 (the retransmitted TB comprising a retransmission of the CRC failed CBs of the first/original TB are received, decoded, and their CRCs pass resulting in the verification of successful reception and decoding)]; 
wherein the packet data from the second transport block comprises duplicate packet data with respect to the packet data from the first code block of the first transport block [Shin, ¶27-29 (the CBs of the retransmission comprise a retransmission of the CRC failed CBs of the first/original TB and are therefore interpreted as duplicates packet data with respect to the packet data from the first CB of the first TB)]; and 
discard the packet data from the first code block of the first transport block at the radio link control layer based at least in part on the second transport block having passed the cyclic redundancy check for the second transport block [Shin, ¶29 (once the CBs of the retransmitted TB pass the CRC check, the prior failed CBs of the original TB are discarded by the process of being not being applied to the buffer in memory with the decoded CBs for the TB that are passed and to be acknowledged for successful decoding by the receiver.)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang indicating the communication of a transport block that comprises code blocks further comprising data, with teachings of Shin, indicating that the data of some of the code blocks may not be successfully received and may be subject to a .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan et al. US 2016/0233999 (hereinafter Chen), in view of Campbell and Liang.

Regarding claim 9, Chen teaches a wireless device (UE 115), comprising: 
at least an antenna [Chen, Figure 9, 940]; 
a radio (transceiver) operably coupled to the antenna [Chen, Figure 9]; and 
a processing element (processor) operably coupled to the radio [Chen, Figure 9]; 
wherein the wireless device is configured to: 
receive a transport block via wireless communication, wherein the transport block comprises a plurality of code blocks [Chen, ¶52 and ¶63 (received transport block (TB) comprises subunits known as code blocks (CBs)]; 
determine that a subset of the plurality of code blocks passed code block cyclic redundancy checks [Chen, ¶63 ¶71-¶73 (CRCs of CBs are checked to determine if the CBs are received and decoded free from error)]; 
but it does not explicitly teach the limitation comprising determine that the transport block failed a transport block cyclic redundancy check; and 

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen, indicating a wireless device for receiving TBs comprising CBs that are subjected to a CB CRC check, with the teachings of Campbell, indicating that the CBs that passed the CRC check may be provided to the RLC entity. The resulting benefit of the combination would have been the ability to recover data reconstructed from the RLC PDU formed from the CBs.
While Campbell does in fact teach that the transport block does have a corresponding CRC, it does not explicitly teach the limitation comprising to further determine that the first transport block failed a cyclic redundancy check.
 However, Liang teaches an apparatus to determine that the first transport block failed a cyclic redundancy check[Liang, ¶3-¶6 & ¶8-¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen, in view of Campbell, indicating a wireless device for receiving TBs comprising CBs that are subjected to a CB CRC check, with the teachings of Liang, indicating that the TB is also subjected to a TB CRC check to determine if the data has been successfully received and decoded. The resulting benefit of the combination would have been the ability to reduce the chance of a missed failure to detect a properly decoded packet data.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Campbell and Liang as applied to claim 9 above, and further in view of Vajapeyam et al. US 2016/0261382 (hereinafter Va).

Regarding claim 11, the combination of Chen, in view of Campbell and Liang teaches the wireless device of claim 9, wherein the wireless device is further configured to: 
provide an indication that the packet data from the subset of the plurality of code blocks is associated with a transport block that failed a cyclic redundancy check (Liang teaches wherein the there is an indication provided that the service data/packet data from the CBs is associated with a TB that failed a CRC/check code [Liang, ¶3, ¶6 and ¶8; CB CRC and TB CRC are performed and if the TB CRC fails a retransmission for the failed service data (for the CB and TB association) instruction is produced (which notes the indication that the packet data from the first CB is associated with a TB CRC failure)]) but it does not explicitly teach that the indication is to the radio link control layer. 
However Va teaches wherein the indication is to the radio link control layer [Va, ¶63 (data of transport blocks that are unsuccessfully received are reported as an indication to the RLC entitiy)]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen, in view of Campbell and Liang, indicating the the providing of instruction, serving as an indication, that the CBs is associated with a TB that has failed the CRC check, with the teachings of Va, indicating that the indication is reported to the RLC entity. The resulting benefit would have been the ability to assist the RLC in the early detection of errors and ordering/reassembly of data units.

s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Campbell and Liang as applied to claim 9 above, and further in view of Iyer et al. US 2017/0366311 (hereinafter Iyer).

Regarding claim 13, the combination of Chen, in view of Campbell and Liang teaches the wireless device of claim 9, wherein the wireless device is further configured to: determine that the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise one or more media access control layer control elements; determine not to act on the one or more media access control layer control elements based at least in part on the transport block having failed the transport block cyclic redundancy check [Liang teaches wherein the CBs must pass a CRC check, wherein the CBs, and the decoded CBs are not to be acted on for further processing unless the TB CRC check also passes [Liang, ¶56-¶59].], 
but it does not explicitly teach wherein the CBs comprise MAC CEs as taught by Iyer [Iyer, ¶285-¶286 (CBs may comprise MAC CEs)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen, in view of Campbell and Liang, indicating that unless the CBs pass their respective CRC check and their TB passes its TB CRC check, they will not be passed to higher layers for processing, with the teachings of Iyer, indicating that the CBs comprise MAC CEs. The resulting benefit would have been the ability to assist the MAC layer in early detection and receiving proper control information for the corresponding communication.

Regarding claim 14, the combination of Chen, in view of Campbell and Liang teaches the wireless device of claim 9, wherein the wireless device is further configured to: determine that the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise one or 
but it does not explicitly teach wherein the CBs comprise MAC CEs as taught by Iyer [Iyer, ¶285-¶286 (CBs may comprise MAC CEs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen, in view of Campbell and Liang, indicating that if the CBs pass their respective CRC check and their TB passes its TB CRC check, their information will be processing, with the teachings of Iyer, indicating that the CBs comprise MAC CEs. The resulting benefit would have been the ability to assist the MAC layer in early detection and receiving proper control information for the corresponding communication.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang and LIU.

Regarding claim 16, Campbell teaches a method, comprising: 
by a wireless device (UE) [Campbell, Figure 1 and ¶8 and ¶15 (wireless UE)]: 
receiving a transport block via wireless communication, wherein the transport block comprises a plurality of code blocks [Campbell, (reception of downlink data comprising a first transport block occurs via wireless radio interface of the wireless communication in steps 1-2 of Figure 2 as per ¶15-¶18, whereby the first transport block is described by Campbell as comprising a plurality of code blocks as shown in Figures 3-4 of Campbell and described in ¶21)]; 

determining that a subset of the plurality of code blocks passed code block cyclic redundancy checks [Campbell (the CRC (320) for code blocks (such as  CBs 318, 322 and 342) of the transport block 300 of Figures 3-4 are processed and the code blocks are decoded and the corresponding CRC for the code blocks are verified/passed ¶25)]; 
determining that the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise at least one radio link control protocol data unit and providing the at least one radio link control protocol data unit to a radio link control layer of the wireless device [Campbell, Figure 4, ¶16 & ¶20 determining that the CBs that are CB CRC verified are sent to the RLC of the UE to be processed by the RLC as they are collectively data of the RLC PDU]; but it does not explicitly teach the limitation of determining that the transport block failed a transport block cyclic redundancy check; and wherein the data of the RLC PDU is a complete RLC PDU determined from the decoded code blocks.
However, Liang teaches determining that the first transport block failed a cyclic redundancy check for the first transport block [Liang, ¶3-¶6 & ¶8-¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, indicating that a UE may receive transport blocks comprising code blocks and performing CRC checks for both the CB and TB are performed with the teachings of Liang, indicating that the TB may be determined to have failed its CRC check. The resulting benefit of the combination would have been the ability to reduce the chance of a missed failure to detect a properly decoded packet data.
But it does not teach wherein the data of the RLC PDU is a complete RLC PDU determined from the decoded code blocks.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang, indicating the communication of a transport block that comprises at least one code block further comprising data, with teachings of LIU, indicating that the data of the code block comprises at least a portion of a first RLC PDU. The resulting benefit of the combination would have been the ability to segment RLC PDUs for transmission over a wireless communication medium using a code block that is CRC checked to increase the reliability of wirelessly communicated RLC PDUs. 

Regarding claim 17, Campbell, in view of Liang and LIU teaches the method of claim 16, wherein if the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise a partial radio link control protocol data unit, packet data associated with the partial radio link control protocol data unit is not provided to the radio link control layer of the wireless device [LIU, Figure 6-7 (As mentioned above the CBs comprise a RLC PDU as shown in LIU Figure 6-7, wherein the RLC PDU is comprised of at least a partial RLC PDU) (Accordingly, Campbell teaches that all of the CBs must be received and decoded successfully before being forwarded to the RLC [Campbell, Figure 4, ¶16 & ¶20]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang and Liu as applied to claim 16 above, and further in view of Va.




Regarding claim 19, the combination of Campbell, in view of Liang and Liu teaches the method of claim 16, further comprising: 
providing an indication that at least one complete radio link control protocol data unit is associated with a transport block that failed a cyclic redundancy check (Liang teaches wherein the there is an indication provided that the packet data associated with the CB is associated with a TB that failed a CRC/check code [Liang, ¶3, ¶6 and ¶8; CB CRC and TB CRC are performed and if the TB CRC fails a retransmission for the failed service data (for the CB and TB association) instruction is produced (which notes the indication that the packet data from the first CB is associated with a TB CRC failure)]) but it does not explicitly teach that the indication is to the radio link control layer. 
However Va teaches wherein the indication is to the radio link control layer [Va, ¶63 (data of transport blocks that are unsuccessfully received are reported as an indication to the RLC entity)]. 
	It would have been obvious to one of ordinary skill in the art before the effective time of the invention to combine the teachings of Campbell, in view of Liang and Liu, indicating a CBs of a TB may be received and successfully CRC checked and decoded, with the teachings of Va, indicating that the data of TBs that are unsuccessfully received are reported to the RLC entity as an indication. The resulting benefit of the combination would have been the ability to assist in scheduling retransmissions of the unsuccessfully received data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467